--------------------------------------------------------------------------------

Exhibit 10.17
 
 
POWER OF ATTORNEY
 
 
QUALYTEXTIL S/A, A company duly organized and existing in accordance with the
laws of Brazil, with its registered office in the City of Salvador, State of
Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas Rurais, Presidente Vargas,
Quadra O, Lotes 82 and 83, São Caetano, Brazil, enrolled with the Brazilian
Taxpayers Roll of the Ministry of Finance (CNPJ/MF) under no.
04.011.170/0001-22, herein duly represented in accordance with its Charter
Documents, together with its successors and permitted assigns (the
“Qualytextil”) hereby irrevocably and irreversibly appoints WACHOVIA BANK, duly
organized and existing in accordance with the laws of New York, with its
registered office at 12 East 49th Street, 20th Floor, New York, New York  10017,
represented in accordance with its corporate documents (the “Bank”), as its
attorney-in-fact to act in its name and place, with the following powers:
 


(a)
upon the occurrence of an Event of Default which is continuing (as defined in
the Credit Agreement), to sell, assign, transfer or in any other way dispose of
all or part of the Inventory pledged to the Bank pursuant to the Inventory
Pledge and Security Agreement entered into between the Bank and Qualytextil on
May 13, 2008 (as from time to time amended, the “Inventory Pledge and Security
Agreement”), at market prices and upon market terms and conditions and subject
to applicable law irrespective of any prior or subsequent notice to Qualytextil
with respect thereto, in accordance with the provisions set forth in the
Inventory Pledge and Security Agreement and in Article 1,433, Item IV, and
Article 1,435, Item V, of the Brazilian Civil Code, and apply the proceeds thus
received for the payment of the Secured Obligations the due and unpaid as well
for the payment or reimbursement of all other costs and expenses incurred as a
result of such sale, being vested with all necessary powers incidental thereto,
including, without limitation, the power and authority to execute transfer
documents, including discharge documentation with respect to the Inventory, to
purchase foreign currency and make all remittances abroad, to sign any necessary
foreign exchange contract with financial institutions in Brazil that may be
required to such remittances and to represent the Grantor before the Central
Bank of Brazil, financial institutions, private and public law legal entities
and any Brazilian governmental authority when necessary to accomplish the
purpose of the Inventory Pledge and Security Agreement; and



(b)
upon the occurrence of an Event of Default which is continuing, to take any
action and to execute and deliver any instrument consistent with the terms of
the as deemed necessary or advisable to accomplish the purpose of the Inventory
Pledge and Security Agreement.

 
Any notice by the Bank that at such time an Event of Default has occurred and is
continuing shall be conclusive against Qualytextil and all other third parties.
Capitalized terms used, but not defined herein, shall have the meaning ascribed
to them in the Credit Agreement and/or in the Inventory Pledge and Security
Agreement.

 
1

--------------------------------------------------------------------------------

 
 
The powers granted herein are in addition to the powers granted by the Bank in
the Inventory Pledge and Security Agreement and not to cancel or revoke any of
such powers. This power of attorney is irrevocable and is granted as a condition
to the Inventory Pledge and Security Agreement and as a means to comply with the
obligations set forth therein, in accordance with the Article 684 and the sole
paragraph of Article 686 of the Brazilian Civil Code, and shall be valid and
effective until The Bank has receives full payment of the obligations secured by
the Inventory Pledge and Security Agreement to its satisfaction. The Bank may
delegate the power granted through this power of attorney.
 
Qualytextil has caused its duly authorizes representatives to execute this power
of attorney on May 13, 2008.




QUALYTEXTIL S/A
 


By: /s/ Miguel G. Bastos
 
By: /s/ Elder Marcos Vieira da Conceicao
Name: Miguel G. Bastos
 
Name: Elder Marcos Vieira da Conceicao
Title: CFO
 
Title: CEO

 
 
2 

--------------------------------------------------------------------------------